Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2016/0322084 A1, hereinafter referred to as Wang).

    PNG
    media_image1.png
    530
    675
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    748
    881
    media_image2.png
    Greyscale


a first memory circuit (“First local memory” of an FPGA device, Fig. 1) operable to: 
receive an address input (F[4:0], f[5]) from a connection fabric of a field programmable gate array (FPGA)(it is inherent that the address input is either directly or indirectly connected to the connection fabric which is the programmable interconnect of an FPGA, see annotated Fig. 1b above), an intra-tile connection or a cascade connection; and 
provide a first data output (Dout1, see annotated Fig. 1a above) based on the address input; 
a second memory circuit (“Second local memory”, Fig. 1) operable to: 
receive the address input (F[4:0], f[5]); and 
provide a second data output (Dout2, see annotated Fig. 1a above) based on the address input (F[4:0], f[5]); and 
a multiplexer (mux1, fig. 1) operable to: 
receive a configuration input (Cin, see annotated Fig. 1a above); and 
based on the configuration input, provide either the first data output or the second data output (mux1, Fig. 1).
Regarding claim 2, Wang discloses the circuit of claim 1, wherein: 
the first memory circuit (“First local memory”, Fig. 1) is further operable to: 
receive a read enable signal (Enable signal “we”, Table 2); 
receive a data input (di0); and 
based on the read enable signal (Enable signal “we”), determine whether to write the data input to a memory location indicated by the address input (Enable signal “we”, “A write enable 
Regarding claim 4, Wang discloses the circuit of claim 1, wherein: the address input is received from a connection fabric (the lines of the left side of the big box in Fig. 1 are inherently either directly or indirectly connected to a connection fabric.  It is noted that the programmable interconnect of the FPGA is interpreted as the connection fabric of the field programmable gate array (FPGA), see annotated Fig. 1b above).
Regarding claim 5, Wang discloses the circuit of claim 1, wherein: the address input is received from an intra-tile connection (the lines of the left side of the big box in Fig. 1 are inherently either directly or indirectly connected to an intra-tile connection.  It is noted that the programmable interconnect of the FPGA is interpreted as the intra-tile connection because the programmable interconnect is between the tiles (e.g. CLBs and RAMs) and programmably connect tiles), see annotated Fig. 1b above).
Regarding claim 6, Wang discloses the circuit of claim 1, wherein: the address input is received from a cascade connection (the lines of the left side of the big box in Fig. 1 are inherently either directly or indirectly connected to a cascade connection.  It is noted that the programmable interconnect of the FPGA is interpreted as the cascade connection because the programmable interconnect is programmably connected in cascade manner, see annotated Fig. 1b above).
Regarding claim 7, Wang discloses the circuit of claim 1, wherein: the output provided by the multiplexer (mux1, fig. 1) is provided to the connection fabric (via mux4)(the lines of the right side of the big box in Fig. 1 is connected to the inherent programmable interconnect of the FPGA.  It is noted that the programmable interconnect of the FPGA is interpreted as the 
Regarding claim 8, Wang discloses the circuit of claim 1, wherein: the output provided by the multiplexer (mux1, fig. 1) is provided to an intra-tile connection (via mux4)(the lines of the right side of the big box in Fig. 1 is connected to the inherent programmable interconnect of the FPGA.  It is noted that the programmable interconnect of the FPGA is interpreted as the intra-tile connection because the programmable interconnect is between the tiles (e.g. CLBs and RAMs) and programmably connect tiles, see annotated Fig. 1b above).
Regarding claim 9, Wang discloses the circuit of claim 1, wherein: the output provided by the multiplexer (mux1, fig. 1) is provided to a cascade connection (via mux4)(the lines of the right side of the big box in Fig. 1 is connected to the inherent programmable interconnect of the FPGA.  It is noted that the programmable interconnect of the FPGA is interpreted as the cascade connection because the programmable interconnect is programmably connected in cascade manner, see annotated Fig. 1b above).).
Regarding claim 10, Wang discloses the circuit of claim 1, wherein: the first memory circuit is a logic random access memory (LRAM) (see paragraphs [0013]-[0016]).
Regarding claim 11, Wang discloses the circuit of claim 1, wherein: the second memory circuit is a block random access memory (BRAM)( Block RAM (BRAM) is defined as a type of random access memory embedded throughout an FPGA for data storage.  Therefore the Second local memory is broadly interpreted as BRAM, see paragraphs [0013]-[0016]).
Claims 12, 13, 15-19 are essentially the same in scope as apparatus claim 1-11 and are rejected similarly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Schleicher et al. (US 7,167,022 B1, hereinafter referred to as Schleicher).
Regarding claim 3, Wang discloses all the features and limitations as discussed above but does not specifically disclose an arithmetic circuit configured to perform operations using the output provided by the multiplexer.
However, Schleicher discloses an arithmetic circuit (Adder 132, Fig. 1) configured to perform operations using the output provided by the multiplexer (MUX 126, via MUX 130, Fig. 1). 
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the configurable FPGA storage structure of Wang with an adder as taught by Schleicher in order to provide an arithmetic function.
Claims 14 and 20 are essentially the same is scope as claim 3 as discussed above and are rejected similarly.

Response to Arguments
Applicant's arguments filed September 21, 2021 have been fully considered but they are not persuasive.  Applicant argued on page 6, “The text of Wang does not discuss a connection .  
Applicant further argued on page 7, “dependent claims 7-9 further recite that the output from the multiplexer is provided to a connection fabric of an FPGA (claim 7), an intra-tile connection (claim 8), or a cascade connection (claim 9)… The output of "mux1" is provided to "mux4" and "mux3," and is not connected to "the lines of the right side of the big box in Fig. 1."  Examiner disagrees.  Wang discloses the output of "mux1" is provided to the inherent programmable interconnect of the FPGA via mux4.  The phrase, “provided to” does not mean “directly connected to”.  Therefore, Wang discloses the output from the multiplexer is provided to a connection fabric of an FPGA (claim 7), an intra-tile connection (claim 8), or a cascade connection (claim 9) as discussed above.  
Therefore, the rejection as discussed above is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DANIEL D CHANG/Primary Examiner, Art Unit 2844